Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are currently pending and are presented for examination on the merits.

Claim Objection
Claim 7 is objected to for reciting a system comprising an interface that interacts with the system, when it is a part of the system.  Please clarify or change to interact with another component of the system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-18 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps recited in the claims are directed towards the sale and/or lease of vehicles by an operator, and selecting vehicles to acquire based on consumer profiles and vehicle types.  This is a long standing commercial practice previously performed by humans (e.g., a dealership, broker, middle-man, etc.) manually and via mental steps.  Each of the method steps are congruent to step(s) taken by conventional operators to maximize profit and success.  For example, generation of qualified lists of vehicles corresponding to consumer profiles (e.g., their desires, income levels, etc.) and the vehicle types have long been performed at automotive dealerships.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation. 
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, storing the list of vehicles, and presenting them upon an interface) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct the artisan to apply it (the method) across generic computing technology.  With respect to the latter, using a demand model and cashflow model merely automates demand and cashflow considerations previously considered by humans.  Replacing prior considerations with models fails to cure patent ineligibility.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  They merely automate what had previously been done in the minds of humans. 
Under part 2b, the additional elements offered by the dependent claims either further delineate the abstract idea, or recite insignificant extra-solution activity.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)  The italicized functions are particularly germane to the instant case.
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178839 to Adra, in view of US 2013/0211941 to Hallowell et al.
With respect to Claim 1, 7, and 13, Adra teaches an automotive data processing system comprising: one or more processors communicatively coupled to one or more data storage devices, the one or more processors coupled to a non-transitory computer-readable medium (FIG. 1; [0010]) configured for encoding, a method implemented in an automotive data processing system (FIG. 1), the method comprising: providing a demand model ([0040], analyzing current market demands and inventory levels; FIGS. 5,6), wherein in response to receiving input identifying a consumer profile ([0023];[0040];[0044];[0059-60]) and a vehicle type (claim 2 therein), the demand model ([0047]) is configured to generate a corresponding payment as an output ([0023];[0040];[0059-60]); providing a cashflow model ([0047]), wherein in response to receiving the payment output by the demand model ([0055], offer) and input identifying a desired return on a converted vehicle transaction ([0034]-[0041], profit margins; [0059-60], maximize profits), the cashflow model is configured to generate an acquisition price as an output ([0039]); and providing a comparison engine, wherein in response to receiving the acquisition price output by the cashflow model, the comparison engine is configured to retrieve a set of vehicle inventory records ([0034]), for each of the vehicle inventory records, compare a corresponding purchase price to the acquisition price and generate an indication of whether or not a vehicle corresponding to the vehicle inventory record is qualified, and generate a list of qualified vehicles ([to maximize profit]). [0041];[0059-60]
Adra teaches generation of qualified vehicles corresponding to consumer profile (e.g., in) and vehicle type ([0033-41];[0059-60]) and storing same (data store 206).  Adra fails to expressly teach however, an interface to a client application that interacts with the automotive data processing system, wherein in response to a consumer accessing the client application, the automotive data processing system identifies a consumer profile and a vehicle type associated with the consumer, retrieves the stored list of qualified vehicles corresponding to the consumer profile and the vehicle type and provides one or more qualified vehicles from the retrieved list of qualified vehicles to the client application in real time through the interface.  Hallowell teaches an interface listing a plurality of vehicles for a buyer to chose from and purchase.  [0026-39]  Hallowell discusses a need for improved computer assisted vehicle sales. [0002] It would have been obvious to one of ordinary skill in the art to modify Adra to include an interface or GUI that displays the listing of qualified vehicles to the client.
With respect to Claim 2, 8, and 14, Adra teaches generating, for each of a plurality of unique combinations of consumer profiles and vehicle types ([0031]), a corresponding list of qualified vehicles and storing the lists of qualified vehicles. (“current market” equals unique combination of consumer profiles; [0033], stored data)
With respect to Claim 3, 9, and 15, Adra teaches in response to a user request of a specific consumer: identifying one of the consumer profiles that is associated with the specific consumer; identifying a vehicle type associated with the user request; retrieving one of the lists of qualified vehicles which corresponds to the identified one of the consumer profiles and the identified vehicle type; and generating a display which is presented in a user interface of a client computing device, wherein the display includes one or more qualified vehicles in the retrieved one of the lists of qualified vehicles and excludes disqualified vehicles. [0058-60]
With respect to Claim 4, 10, and 16, Adra teaches generating a display which is presented in a user interface of a client computing device, wherein the display includes one or more of the qualified vehicles and excludes disqualified vehicles. ([0027, 28], display;[0041], presented. Determining inventory value teaches determining qualified and disqualified vehicles, etc.)
With respect to Claim 5, 11, and 17, Adra teaches wherein the comparison engine is configured to determine that each vehicle is qualified if the corresponding purchase price is no more than the acquisition price, and is otherwise disqualified. ([0042], inventory water)
With respect to Claim 6, 12, and 18, Adra teaches wherein the demand model is configured to generate the payment by: identifying, in a collection of historical transaction records ([0005];[0023], historical records), a subset of the historical transaction records that correspond to the combination of the consumer profile and the vehicle type ([0023]); ranking the subset of historical transaction records by corresponding prices ([0032]); and selecting as the payment a target price corresponding to a desired percentile of converted transactions represented by the historical transaction records ([0034], historical performance; [0023];[0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696